Exhibit 10.29



THREE PARTY AGREEMENT



THIS THREE PARTY AGREEMENT (this "Agreement"), is entered into as of October 10,
2002, among THE BOC GROUP, INC., a Delaware corporation ("BOC"), PRAXAIR, INC.,
a Delaware corporation ("Praxair"), and NORTHEAST ENERGY ASSOCIATES, A LIMITED
PARTNERSHIP, a Massachusetts limited partnership ("NEA").


WHEREAS, NEA owns a carbon dioxide processing plant facility located at
Bellingham, Massachusetts (the "Facility");


WHEREAS, BOC and NEA have entered into that certain On-Site Steam Supply
Agreement dated October 10, 2002 (the "Steam Agreement") pursuant to which BOC
has agreed to purchase and NEA has agreed to sell the steam produced by NEA's
cogeneration power plant (the "NEA Plant") associated with the Facility;


WHEREAS, BOC and NEA have entered into that certain Operating Lease Agreement,
dated October 10, 2002 (the "Lease Agreement") pursuant to which BOC has agreed
to lease, operate and maintain the Facility;


WHEREAS, BOC and NEA have entered into that certain Agreement of Sale, dated as
of October 10, 2002 (the "BOC Flue Gas Sale Agreement" and, together with the
Steam Agreement and the Lease Agreement, the "BOC Documents")), pursuant to
which BOC has agreed to purchase and NEA has agreed to sell flue gas from the
NEA Plant.;


WHEREAS, Praxair and NEA have entered into that certain Flue Gas Supply
Agreement, dated as of October 10, 2002 (the "Praxair Flue Gas Agreement")
pursuant to which Praxair has agreed to purchase and NEA has agreed to sell flue
gas from the NEA Plant;


WHEREAS, Praxair and BOC have entered into that certain Tolling Agreement, dated
as of October 10, 2002 (the "Tolling Agreement"), pursuant to which BOC tolls
flue gas from the NEA Plant to Praxair.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:


1. Consent to Assignment. In the event that (i) BOC is in default under the
Lease Agreement, the Steam Agreement or the BOC Flue Gas Sale Agreement and such
default is not cured within the applicable grace period under such agreements,
or (ii) BOC's credit rating with respect to its senior unsecured debt (not
supported by third party credit enhancements), as published by the Standard &
Poor's Rating Group (a division of McGraw-Hill, Inc.) or Moody's Investor
Services, Inc., is less than investment grade, BOC will assign the Lease
Agreement and the Steam Agreement to Praxair and Praxair shall accept the
assignment of BOC's rights and obligations thereunder and toll flue gas for BOC
pursuant to the Tolling Agreement; provided that Praxair and BOC shall, promptly
after such assignment, execute and deliver to NEA a written assignment and
assumption agreement in the form attached hereto as Exhibit A (the
"Assignment"), whereby Praxair expressly agrees to assume all rights and
obligations under such documents.


2. Agreement of BOC and Praxair. Praxair and BOC agree that, upon assignment,
NEA may treat and regard Praxair as the counterparty under each of the Lease
Agreement and Steam Agreement. NEA shall have no liability to BOC for accepting
performance from Praxair under the Lease Agreement and the Steam Agreement or
for any payments made to Praxair. Any assignment by BOC to Praxair of BOC's
rights and obligations under the Lease Agreement and the Steam Agreement shall
not be effective until a fully executed copy of the Assignment is delivered to
NEA.


3. Nullification or Invalidity of Agreements. In the event a federal or state
agency or a court having jurisdiction over the matter nullifies, invalidates or
finds the Tolling Agreement, the Steam Agreement, the BOC Flue Gas Sale
Agreement, the Praxair Flue Gas Agreement or the Lease Agreement unlawful or
unenforceable (each, a "Nullification Event"), then, within 20 days of receipt
of written notice of such Nullification Event from Praxair and/or BOC, NEA or
its operator-agent (other than BOC or Praxair) will resume operating the
Facility and shall supply equal amounts of the Facility's output of finished
carbon dioxide to BOC and Praxair for what would have been the remaining term of
the Lease Agreement absent the Nullification Event, and BOC and Praxair shall
accept any finished carbon dioxide so supplied. NEA agrees to use commercially
reasonable efforts to produce finished carbon dioxide in quantities and of a
quality similar to those then prevailing under the Tolling Agreement at the time
of the Nullification Event. Finished carbon dioxide supplied pursuant to this
Section 3 shall be sold by NEA to Praxair and BOC at prices for each year equal
to the amount that would be payable by BOC under the Lease Agreement, the Steam
Agreement and the BOC Flue Gas Agreement and by Praxair under the Praxair Flue
Gas Agreement for steam, power and flue gas at the operating efficiencies for
power and steam as demonstrated by BOC in the twelve (12) months prior to the
date of the Nullification Event, or if less than twelve months, during the time
BOC was operating the Facility, plus all reasonable operation and maintenance
expenses for the Facility incurred in connection with NEA's operation of the
Facility over and above those covered under the Lease Agreement, the Steam
Agreement, the BOC Flue Gas Agreement or the Praxair Flue Gas Agreement. The
Parties shall negotiate written agreements for the sale of finished carbon
dioxide incorporating these terms and agree to conform such agreements to those
prevailing quality assurance and quality controls in the Steam Agreement, Lease
Agreement, Tolling Agreement, BOC Flue Gas Agreement and Praxair Flue Gas
Agreement, as existing at the time of the Nullification Event, as soon as
possible after the notice of the Nullification Event is given. Should such a
Nullification Event occur, BOC agrees to make available its employees located at
the Facility to NEA, at cost, for a period of up to three months, in order to
continue uninterrupted operation of the Facility pending assumption of
operations by NEA's or NEA's operator-agent's personnel.


4. No Modification. BOC and NEA agree that (i) they shall not modify or amend
the Lease Agreement or Steam Agreement in any way without the express written
consent of Praxair which shall not be unreasonably withheld or delayed and (ii)
in the event Praxair becomes the assignee of BOC pursuant to this Agreement, it
shall not be bound by any modification or amendment for which it has not
provided its consent.


5. Notices. Any notices to be provided under this Agreement shall be given in
writing and shall be deemed to be given (a) when received by the other party via
certified first class mail, postage prepaid, or (b) as of the date transmitted
by telecopier and received in full prior to the close of normal business hours
of the recipient, provided such notice is promptly followed with written notice
as provided herein, or (c) when received by overnight courier or other means of
next day personal delivery. For the purposes of this Section 5, such notices
shall be mailed to the addresses or the following respective telecopier numbers
as set forth below:

 


(a)


If to NEA:


Northeast Energy Associates, A Limited Partnership
c/o FPL Energy LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Fax: 561.691.7309


(b)


If to Praxair:


Praxair, Inc.
39 Old Ridgebury Road
Danbury, CT 06810
Attention: Manager Strategic Sourcing
Fax: 203-837-2540

 


With a copy to:


Praxair, Inc.
39 Old Ridgebury Road
Danbury, CT 06810
Attention: Law Department
Fax: 203-837-2545


(c)


If to Buyer:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Vice President Product Management
Fax: 908-771-1468

 


With a copy to:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Law Department
Fax: 908-771-4803


By thirty (30) days prior written notice to the other party, any party hereto
may change the person or the address to which such notice will be sent.


6. Governing Law. Interpretation and performance of this Agreement shall be in
accordance with, and shall be controlled by, the laws of the Commonwealth of
Massachusetts (without giving effect to its conflict of laws provisions which
could apply the law of another jurisdiction). All disputes arising between the
parties concerning the construction or enforcement of this Agreement that the
parties are unable to settle between themselves shall be submitted to a trial by
judge. THE PARTIES HEREBY WAIVE ANY RIGHTS TO A TRIAL BY JURY. All proceedings
shall be held in Boston, Massachusetts. The parties hereby consent to
jurisdiction in Boston, Massachusetts, and agree that the Commonwealth of
Massachusetts is a convenient venue for any federal or state proceedings between
the parties.


7. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be an original, but all of which together shall constitute
one instrument.


8. Assignment. This Agreement may not be assigned by Praxair without the prior
written consent of NEA and BOC. This Agreement may be assigned by either NEA or
BOC solely in connection with an assignment by such party of all of its
interests in the Steam Agreement and Lease Agreement in accordance with the
provisions thereof.



 

IN WITNESS WHEREOF

, the undersigned has caused this Agreement to be duly executed by its duly
authorized representative as of the date of this Agreement.  


NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By:


Northeast Energy, LP,
its General Partner

 


By:


ESI Northeast Energy GP,
its Administrative General Partner

 


By:


RONALD SCHEIRER







 

Name:
Title:

Ronald Scheirer
Vice President

 

ACKNOWLEDGED AND AGREED:

 


PRAXAIR, INC.

 


By:


C M KRICHBAUM

 







Name:
Title:

C. M. Krichbaum
Vice President

 



THE BOC GROUP, INC.

 


By:


R S GRANT

 







Name:
Title:

R. S. Grant
Vice President

       



 

EXHIBIT A


FORM OF ASSIGNMENT AGREEMENT

